*209Opinion op the Court by
Judge Clay
-Affirming.
Gr. W. Swaner, jailer of Laurel county, presented to the fiscal court of that county his verified claim for keeping and dieting prisoners confined for offenses other than felonies, or contempt of court, at the rate of $1.00 a day. The fiscal court cut down his claim to 75 cents a day for each prisoner so kept and dieted. On appeal, the circuit court held that he was entitled to charge at the rate of $1.00 a day, and entered judgment accordingly. The county appeals.
The position of the county is that chapter 137, Acts 1920, which fixes the jailer’s fee in all counties for keeping and dieting prisoners at $1.00 a day, is invalid as to counties other than those containing a city of the first class. In the case of Rogers, Jailer v. Madison County Fiscal Court, 202 Ky, 213, 259 S. W. 38, a similar contention was rejected, and the amendatory Act of 1920 was held to be valid and effective in every county of the Commonwealth. It follows that the judgment was proper.
Judgment affirmed.